 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Electric CompanyandInternational Union ofElectrical,RadioandMachineWorkers,AFL-CIO-CLC, and Its Local 676. Case26-RC--4745December12, 1974DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOPursuant to authority granted it under Section 3(b)of the National LaborRelationsAct, as amended, athree-member panel has considered the objections to anelection held May 16, 1974,` and the Regional Direc-tor's report (pertinent portion attached as Appendix)recommending disposition of same. The Board has re-viewed the record in light of the exceptions and briefs,and, for the reasons below expressed, has decided toadopt the Regional Director's findings and recommen-dations that Objection G be sustained and the electionbe set aside accordingly.'In sustainingObjection G, the Regional Directorrelied solely on two speeches admittedly delivered byGeneral Electric officials to the Company's employeeson April 26 and May 1, 1974, to urge the employees tovote againstthe I.U.E. in the pending election.'Heevaluated the remarks made on these occasions in lightof the guidelines set out inN.L.R.B. v. Gissel PackingThe election was conducted pursuant to a Stipulation for CertificationUpon Consent The tally was 402 for, and 597 against, the Petitioner, therewere 6 challenged ballots, an insufficient number to affect the results2Petitioner initially filed six objections In the course of his investigation,the Regional Director uncovered certain conduct, other than that specifiedin the Petitioner's objections,which might adversely affect the election, hedealt with such "other"conduct in seven sections of his report which hedesignated A throughG TheRegional Director recommended that Objec-tions 3, A, and D be sent tohearing, that Objection G be sustained, and thatthe remaining objections be overruledSince no exceptions were filed to the Regional Director's recommenda-tions that Objections 1, 2, 4, 5, 6, B, C, E, and F be overruled, we adopt theserecommendationspro forma.Further, and in view of our disposition of thecase,infra,we deem it unnecessary to pass on or adopt the Regional Direc-tor's recommendation that Objections3,A, andD be sent to hearingWe note, but find no merit in, the Employer's claim that the RegionalDirector lacked jurisdiction to consider objections other than those specifi-cally raised by Petitioner It is well settled that "the Regional Director is notrequired to, nor can he properly, ignore evidence relevant to the conductof theelection or the preceding campaign simply becausethe Union maynot have specifically mentioned such conduct in its objections "ThomasProducts Co. Division of Thomas Industries, Inc,169 NLRB 706 (1968)See alsoPure Chem Corporation,192 NLRB 681 (1971), and cases therecited The cases cited by the Employer are distinguishable in that the partiesthere never complied with the Board's Rules and Regulations so as properlyto initiate an investigation in the first place See, e g ,Wilson-Sinclair Co,191 NLRB 341 (1971),Peoples Natural Gas, Division of Northern NaturalGas Company,191 NLRB 272 (1971)3Written texts of the speeches had been prepared by or for the officialsinvolved in advance, in resolving questions as to the meaning and effect ofthe speeches, the Regional Director acted on the premise, which we acceptas valid here, that, in addressing the employees, the officials did not departfrom the prepared texts of the speechesCo., Inc.,395 U.S. 575, 616-620 (1969), to define theprivileged bounds of employer communications, andconcluded that General Electric's addresses over-stepped the permissible line. He found, and on ourindependent reading of the speeches we agree, that theportions of the speeches hereinafter summarized in partand quoted in part are properly to be read as conveyingan implicit threat of economic action by General Elec-tric adverse to the employees' job interests if the I.U.E.won, rather than as nonobjectionable predictions ofeconomic consequences that would follow unionizationof the plant.The April 26, 1974, speech was delivered by HalRobertson,generalmanagerof the General Electricdivision in which the Murfreesboro plant was located.The portions of Robertson's remarks with which we arehere concerned purport to disclose to the Murfreesboroemployees: (a) that General Electric operates its busi-ness on the basis of a "two-source supply" policy whichinvolvesassigningthe production of one type of motorto two (or more) plants simultaneously; (b) the reasonswhy that policy was adopted and maintained; and (c)its impact on the Murfreesboro employees.In the initial portion of his speech, Robertson ex-plained how the past measures General Electric hadtaken in implementing its "two-source supply" policyhad benefited Murfreesboro employees. His remarks inthat connection were phrased in terms plainly meant toconnote that General Electric had chosen to operateand to expand Murfreesboro as a facility duplicate tothat maintained at De Kalb, Illinois, because the DeKalb employees had chosen I.U.E. representation:4A few years back the appliance motor departmentbegan using dependability as a sales tool, dependa-bility as a result of us being two suppliers in one.[We have] two independent manufacturing loca-tions,De Kalb and Murfreesboro, with duplicatemotor facilities. The two-source supplier strategywas the very reason the Murfreesboro plant cameinto being. Despite seven I.U.E. strikes at De Kalbin the last 15 years . . . our customers were ableto get the motors'they needed from Murfreesborobecause of our being a two-source supplier.****,BecauseMurfreesboro was working while DeKalb was on strike for 9 weeks in 1967, and 16long weeks in 1970, I was able to convince ourcustomers that we were, in fact, two sources ofsupply in one and were prepared to serve theirneeds in the future.4 According to the Employer, the Murfreesboro plant was represented bythe Teamsters from 1965 to 1972, but has not been represented by any unionsince 1972 when, in an election in which the I U E participated, the em-ployees voted against any union representation215 NLRB No. 95 GENERAL ELECTRIC COMPANY521Robertson then made it crystal clear that Murfrees-boro's remaininga non-I.U.E. plant in the Murfrees-boro-De Kalb "two-source supply" system had beenresponsible for therise inemployment at Murfreesboroin the past and would be necessary to-avoid a possibledrop in employment at Murfreesboro in the future:It certainly has made sense to continue buildingthis two-source supply approach by investing inand expandingMurfreesboro.Murfreesboro production has doubled, comparedtoDe Kalb in the past 4 years, as the GeneralElectric Company has invested more than twice asmuch money here as in De Kalb, and, employ-ment here has increased 10 times as fast as in DeKalb. . . .I think it is more important than ever that wecontinue to have two production sources to con-tinually deliver motors if we are to protect ourability to satisfy customer needs and protect yourjobs. . . .Two-source supply is the very heart of our majorgoal for this business-satisfying customer needsso that we can continue to satisfy employee needs,particularly in the area of job security.Finally,Robertson spoke about General Electric'sdevelopment of the new Form V motor in the periodfollowing the employees' rejection of the I.U.E. in the1972 Board election conducted 17 months before;about' thecurrent assignmentof the production of thatmotor to the De Kalb,Illinois,plant; about the ex-panded production planned by General Electric forthat motor in light of the "high interest" of the Com-pany's current major customers in aspects of that mo-tor which resolved certain problems the latter had en-counteredin servicingthe motor currently produced atMurfreesboro; and about the "keen interest" the Mur-freesboro employees had demonstrated in participatingin the manufacture of the new motor.' These remarks,5As pointed out by theRegionalDirector, his investigation produced, inpart, undisputed evidence that 2 months earlier management had solicitedand obtained,from substantially all the employees, pledges of"dependabil-ity" from the Murfreesboro employees under the representation that suchpledges would not only demonstrate the employees' interest in havvng thecorporate officers assign Form V production work to Murfreesboro (andthus use this plant as the second source of supply for the motor), b'it alsowould help persuade the corporate officers to act accordinglyiiOur reference to these prepetition events is not to be taken as carryingany implication of a judgment as to the propriety of these activities We havelooked at them,as well as atthe other undisputed aspects of General Elec-tric's bargaining relationshipswith the I UE , as described in the texts ofGeneral Electric's April 26 and May 1, 1974, speeches, solely for the pur-pose of determining what inferences might reasonably be drawn from theremarks contained in the speeches by the employees to whom thosespeeches were addressed Our doing so for that purpose is permitted, if notcommanded,in cases such as this, by well-established precedents Thus, aswas stated by the Supreme Court inGissel,supra,consideration of the "laborviewed in the context of Robertson's precedent expla-nation of the "two-source supply" policy, were cal-culated to convey the message that Murfreesboro's-re-maining a non-I.U.E. plant was an important, if not adecisive, factor in any company decision to choose thatplant as the second manufacturing facility for the FormV motor:I think there are two things that we all need tounderstand about FormV. Thefirst is that it is agreatmotor.The customers really like it. . . .Secondly,it is in the vital interests of this businessthat we are able to provide a continuous supply ofForm V or any other motor to our customers.So, as we look to the future, we hope to be sellingour customers two things, one new, the other notso new; the new aspect is this great new Form Vmotor, the other is the strong tradition of depend-ability that thisMurfreesboro plant has built.You've proved that dependability to our custom-ers and me time and again on December 7, 1972when you told the I.U.E. that you understood thisbusiness a whole lot better than they did anddidn't need them to control your destiny. All ofthese things are really what you are voting onwhen you walk into that booth on May 16.PlantManager J. C. Flynn delivered the May 1,1974, speech. His remarks repeat and give emphasis tothemessage conveyed by Robertson that Murfrees-boro's remaining a non-I.U.E. plant had been responsi-ble for the rise in employment there in the past andwould be necessary to avoid a possible drop in employ-ment, and the loss of the Form V assignment, in thefuture:Let's go ahead to job security. Eighteen or soyears ago De Kalb had over a thousand em-ployees. Today they have 556 employees. They'vejust about decreased in half. At that time Mur-freesboro didn't exist, and, of course, today we'vegot approximately a thousand employees.Another caseis inPortsmouth, Virginia, wherewe make all of our General Electric television sets.That's a relatively new plant and they've got aboutfour to five thousand people there. Now the I.U.E.was there just before our election and the folksthere voted to be union-free. Then the union camehere and our folks voted to beunion-free.. . . Thepoint that I want to make is this. That it hasn'tbeen too many years ago when Syracuse, Newrelations setting"isof importance to proper evaluation of the meaningconveyed to the employees by disputed employer preelection communica-tions and their impact on employee choice See395 U S at 617 522DECISIONSOF NATIONALLABOR RELATIONS BOARDYork [now an I.U.E. plant] made all of the Gen-eral Electric televisions and they had 14 thousandpeople there. Today Syracuse has only 7,000 peo-ple and 4,000 to 5,000 jobs are now in Portsmouth,Virginia.In the 50's . . . job security was belonging to aunion. . . . But today, over 30 to 35 percent ofthe plants in the General Electric Company arenon-union, and the point that I made was thatgoing into the 80's and 90's will be quite difficult.Using the techniques that we used back in the 50'sare just not going to solve them. I don't knowexactly what in the world is going to solve them,but I'm sure that's not it. This plant needs FormV. There is no question. We need to get started inthe mini appliances. Ask any 26-27 year-old howmany children they have, and they'll say one ortwo.What in the world do these folks need witha 16-pound washer. They may continue to buythem. I don't know. We're only trying to positionourselves so that we don't find ourselves like Gen-eralMotors did this year when all of a suddenthey've got to make compact cars. Their businessis off 30 percent. They've got folks laid off all overthe country. Now, I'm not sayingthat this willhappen to us. I don't know . . . .In excepting to the Regional Director's judgment ofits communications,supra,as impermissible preelec-tion speech, General Electric argues, in effect, that sucha judgment ignores both: (a) its 8(c) right to tell itsemployees about the adverse economic impact which ithas good-faith reason to believe the I.U.E.'s installationas the bargaining agent here would or might have uponits business; and (b) its employees' equal right, accord-ingly, to a "frank disclosure of the dangers inherent intheir assuming representation by the I.U.E." in thecircumstances. (The phrases in quotes are from Gen-eral Electric's brief.)It also asserts, in this respect, that,if its speeches are read as a whole and in light ofGissel'sexplanations as to the extent to which employers maypermissibly go in countering a union's preelection ororganizational campaign, none of its remarks can prop-erly be regarded as objectionable statements whichwould warrant setting the election aside. We find theseexceptions without merit.Gisselteaches that employer "predictions" of thekind to which General Electric would equate itsspeeches,supra,are privileged under Section 8(c) of theAct only if "carefully phrased on the basis of objectivefact" to describe "demonstrably probable consequencesbeyond the employer's control." Else,Gisselwarns, thealleged statement of "prediction" may be read as a"threat of retaliation." See 395 U.S. at 619. Carefulanalysis of General Electric's speeches, its defensivearguments,and their asserted base in light ofGisselstandards, as we understand them, fails to persuade usthat its speeches reasonably can be viewed as "predic-tions," rather than "threats."6To be sure, the above remarks nowherecontain anexplicitstatementthatGeneral Electricwouldeitherwithdraw work now assigned to the Murfreesboroplant if the I.U.E. won theelectionor that itwouldnolonger consider that plant as a locale for the productionof its new motor. But it cannot be gainsaid that thethreat of such action was conveyed to the employees byGeneral Electric's "frank disclosures" that, in the exer-cise of itsmanagerialauthority to determine produc-tion assignmentsto its various plants, General Electriccould, and possibly would,assignmoreproductionwork to the Murfreesboro plant if Murfreesboro re-mained anunrepresented plant. The probability thatthis would be done was emphasized by reference to thethousands of jobs which had been lost to employees atother General Electric plants after those employees as-sumed I.U.E. representation, while a correspondinggainof jobs occurred in the plants "free" of the I.U.E.To make the threat of loss of jobs at Murfreesboro moreexplicit,General Electric made it clear to the em-ployees that it was about to expand the production ofits new motor through the use of a facility other thanthe currently I.U.E.-represented plant at De Kalb, Il-linois,and/or one similarly represented, and that itsought to assign this product to a plant unencumberedby the presence of a collective-bargainingrepresenta-tive. It went on to point out that Murfreesboro em-ployees "needed" that new productionassignment toprotect their jobs against future potential threats of adiminishing marketplace.General Electric's euphemistic references to a "two-source supply" are but a thinly veiled threat to providemore and better job opportunities at nonunion plantsthan at organized plants, which is the plainest kind ofdiscriminatory conduct. While General Electric mightwish to be able to insure both itself and its customersagainst production interruptions which cansometimesresult from employee concerted activity, no such insur-anceis legally possible, for thesimplereason that em-ployees have a federally protected right to engage insuch activity.'That right may no more be interferedwith by deliberately withholding job opportunities atrepresented plants than it can by "runaway shop" con-duct which precedent has long been established as be-ing illegal.Threatsto engagein such conduct cannot behidden behind innocent sounding labels such as "two-source supply."6While an employer may take certain defensive action when threatenedwith an imminent strike, that is quite a different matter from seeking toprevent organization efforts by threatening long-term loss of work merelybecause of the possibility of a strike at some speculative future date GENERAL ELECTRIC COMPANY523In this context, we find that the statements were notpermissible predictions, but rather were threats of ac-tion by General Electric adverse to the employees' in-terests in their jobs, and thus tending to interfere with,restrain, and coerce the employees' freedom of choice.Hence, the election must be set aside.We shall therefore direct a second election.ORDERIt ishereby ordered that the election conductedherein on May 16, 1974, be, and it hereby is, set aside.[Direction of Second Election andExcelsior footnoteomitted from publication.]APPENDIXG.Threat of Loss ofBusiness and Unionization'sAdverse Affect Upon New Product LinesThe investigation disclosed that the plant involvedherein manufactures an appliance motor referred to as"Form R" motor. In another plant of the Employerlocated in DeKalb,Illinois, the Employer producesanother type appliance motor designated a "Form V"motor. The "Form R" motor is utilized in standardsized dryers whereas the newer Form V motor is usedin what is referred to as the mini appliance line.In February, 1974, a time when the current unioncampaign was openly under way but prior to the filingof the petition herein, management of the Murfrees-boro plant solicited employees to sign petition formswhich were to be submitted to the corporate officers inan effort to persuade the corporate officials to assignadditional production of the Form V motor to the Mur-freesboro plant. Attached hereto as Exhibit D is a copyof one of the signature pages for that petition. On Feb-ruary 14, a ceremony was held at the plant at whichtime a bound volume of the pledges was presented tothe division vice president. Apparently, a substantialmajority of the employees in the plant signed the peti-tion(Exhibit D).One employee, Witness N, stated that in February,the Company called a meeting with one employee fromeach department being selected to attend. This em-ployee witness was selected by his foreman to attendthe meeting and was instructed to report to the em-ployees in his department on the discussion at the meet-ing.This witness asserts that some 14 employees at-tended the meeting with Hal Robertson, GeneralManager of the division. This witness testified thatRobertson stated that if the union came in,they woulddefinitely not receive the Form V motor at the G.E.plant in Murfreesboro and that there would possibly be150 to 200 jobs lost. The witness states that when heinquired as tp how the union winning the election couldresult in 200 jobs being lost, Robertson replied that itwould hurt the business from Maytag and Whirlpoolbecause those companies depended upon a non-unionplant for their supply of motors. The witness testifiedthat he advised employees in his section of the resultsof that meeting including the above.The Employer, asserting that the pledge signing oc-curred outside the critical period, did not present evi-dence on these allegations.The investigation reflects that the issue of the FormV motor production being placed in the Murfreesboroplant was raised as an issue in the campaign by theUnion in handbills of April 8, and April 24, attachedhereto as Exhibits E and F respectively. Thereafter, theEmployer delivered two speeches to assembled groupsof employees in which the issue of Form V motors wasraised. The first such speech occurred on April 26, andwas delivered by Hal Robertson. The second speechoccurred on May 1, 1974, and was delivered by J. C.Flynn, the plant manager. During the course of theinvestigation, the Employer presented copies of thosespeeches. The text of the April 26 speech is attachedhereto as Exhibit G and the speech of May 1 is attachedas Exhibit H.The Petitioner presented several employees who tes-tified regarding remarks made by Robertson in theApril 26 speech.One employee previously identified as Witness Gtestified that he recalled Robertson saying that if theyvoted theunion in,they would not get the Form Vmotor at the Murfreesboro plant and he also states thatRobertson said this would mean that there were 200jobs at stake. This witness testified that Robertson readfrom a prepared speech. A second witness, previouslyidentified asWitness K, testified regarding this samemeeting and recalled that Robertson had stated that adetermining factor in bringing the Form V motor toMurfreesboro was whether the Union was voted in.Another witness, previously identified as Witness L,testified that Robertson stated that the Company hadto have a two-source supply of motors and that if theunion was voted in, the decision on the Form V motorwould probably be adverse to them because the Com-pany wanted to continue its two-source supply. Thiswitness also testified that on May 2, he told his fore-man, Wendell Steagell, that he would like to build theForm V motor and Steagell replied that the best wayto do it would be to vote against the Union. Anotheremployee witness, Witness 0, testified Robertson toldthe employees that voting the Union in would hurttheir chances to get the Form V motor. Yet anotheremployee,Witness P, testified that Robertson statedthat if the I.U.E. came in, this would cut off theirtwo-source supply. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDComparing the content of the text of the April 26speech,ExhibitG, the testimony of employee wit-nesses, it is apparent that a credibility conflict exists asto the actual content of remarks made by Robertson.However, after careful consideration of the contents ofExhibits G and H, it is concluded that no resolution ofcredibility issues is necessary as the admitted remarksmade in the speeches of April 26 and May 1 necessitatea finding that the Employer's remarks interfered witha free expression of choice by employees in the election.In the two speeches,the Employer dwells upon theissue of its system known as the two-source supply.Robertson in his speech offers some explanation as tothe meaning of this term when he states that:A few years back the appliance motor departmentbegan using dependability as a sales took,depend-ability as a result of us being two suppliers in one.Two independent manufacturing locations, De-Kalb and Murfreesboro, with duplicate motorfacilities.The two-source supplier strategy was thevery reason the Murfreesboro plant came into be-ing.Despite seven I.U.E. strikes at DeKalb in thelast 15 years in which 212 days and $3,540 in paywere lost per each employee, our customers wereable to get the motors they needed from Murfrees-boro because of our being a two-source supplier.Our customers depend on Murfreesboro as theirprimary motor source-one that's never let themdown-one that can be counted on day after day.It certainly has made sense to continue buildingthis two-source supply approach by investing inand expanding Murfreesboro.From the speeches made to employees on April 26,and May 1, it is apparent that the Employer's explana-tion of the two-source supply envisions one non-unionplant manufacturing the same product as another plantwhich is represented by the union, or more specifically,by the I.U.E. under its National Agreement. In hisApril 26 speech, Robertson goes on to explain in ratherclear, unequivocal terms what a union victory wouldmean to the Murfreesboro operation. The message israther clear that a union victory would be detrimentalto the future employment opportunities of the Mur-freesboro employees. On page 4 of his speech, Robert-son compares Murfreesboro and the DeKalb opera-tions stating that production inMurfreesboro hasdoubled compared to DeKalb in the past four years,that employment has increased ten-fold compared toDeKalb and that the company has invested twice asmuch money in the Murfreesboro plant. He then pointsout that during the I.U.E. national strike in 1970:Iwant all of you to know that I never soldmotors-I sold you-the people of Murfreesborowho were keeping us going when our DeKalbfolks walked day after day, week after week on thepicket line; not because most of them reallywanted to, but because they were a small localcaught up in a National I.U.E. contract dispute, adispute where smaller I.U.E. locals were powerlessto decide anything for themselves.Because Murfreesboro was working while DeKalbwas on strike for 9 weeks in 1967 and 16 longweeks in 1970, I was able to convince our custom-ers that we were,in fact,two sources of supply inone and were prepared to serve and protect theirneeds then,as well as in the future.After reciting the fact that General Motors (Delco)had at one time been number one in the appliancemotor business; that they lost that position and eventu-ally closed that branch of their operation after con-solidating 3 plants into 1 plant represented by theI.U.E., Robertson goes on to recite the fact that Emer-son Electric,a competitor,has a non-union plant inParagould, Arkansas, and is currently building a sec-ond plant in Independence,Kansas.He then states:It looks as if Emerson has taken a hard look at theGeneral Electric approach and has decided thathaving the flexibility of two manufacturing loca-tions is the key to success in the appliance motorindustry.With what happened to General Motors (Delco),and what Emerson is now planning,I think it ismore important than ever that we continue to havetwo production sources to continually deliver mo-tors if we are to protect our ability to satisfy cus-tomer needs and protect your jobs.Further in the speech, Robertson stated that:Two-source supply is the very heart of our majorgoal for this business-satisfying customer needsso that we can continue to satisfy employee needs,particularly in the area of job security.After discussing other matters, Robertson then turnshis attention in the speech to the Form V motor. Helaunches into that area of his speech with the statementthat:-One other thing has happened during that timeand it deserves special mention-the departmentintroduction and production of the new Form Vmotor-the customer high interest in this newproduct and your keen interest in Form V.After reviewing the sales of this new motor, he statesas follows: GENERAL ELECTRIC COMPANYSecondly, it is in the vital interest of this businessthat we are able to provide a continuous supply ofForm V or any other motor to our customers. Thegreatest motor in the world isn't any good to ourcustomer if we can't get it to him.So, as we look to the future, we hope tobe sellingour customers two things, one new, the other notso new; the new aspect is this great new Form Vmotor, the other is the strong tradition of depend-ability that thisMurfreesboro plant has built.You've proved that dependability to our custom-ers and metime and againon December 7, 1972,when you told the I.U.E. that you understood thisbusiness a whole lot better than they did anddidn't need them to control your destiny.All of these things are really what you are votingon when you walk into that booth on May 16th.The consequence of voting in favor of the union waspointedly driven home in a concluding portion of thespeech wherein Robertson stated that:They [competitors] know that our two-source sup-plier strategy has made us number one in the in-dustry.An I.U.E. victory here combined withEmerson's new plant opening in Independence,Kansas, would make Emerson a two-source sup-plier and would give Emerson employees the ad-ded job security that this two-source strategy en-tails and could adversely affect our job securityhere in Murfreesboro.In the speech given by J. C. Flynn on May 1, theopening portion of his speech dealt with the two-sourcesupply concept in great detail. Again, it was made veryclear that the two-source supply envisions a non-unionplant producing the same product as another of theemployer's plants which is union. In the speech deliv-ered by Flynn,detailed attention is paid to the questionof customers such as Sears Roebuck supplied by Whirl-pool, a customer of G. E., and more specifically, apurchaser of motors from the Murfreesboroplant. It ispointed out that "Whirlpool is going to certainly dealwith suppliers that they can get their supplies from."Flynn specifically raises the question of job securityand reviews the significant decreases in total employ-ment in several plants of the Employer represented bythe I.U.E. He makes a very telling comparison betweenthe union and non-union plants of the Employer, as-serting that 18 years ago(a date when the union firstbegan representing the employees)DeKalb,Illinoishad over a thousand employees. He states that the planttoday has only 556 employees and that whereas Mur-freesboro did not exist at that time,today there are over525one thousand employees. In the next paragraph of hisspeech, he states:Another caseis inPortsmouth, Virginia where wemake all of our General Electric television sets.That's a relatively new plant and they've got aboutfour to five thousand people there. Now the I.U.E.was there just before our election and the folksthere voted to be union free. Then the union camehere and our folks voted to be union free. (Refer-ence is to election of 1972). The I.U.E. went backthere and the folks there wouldn't even sign theselittle authorization cards. As a matter of fact, theydispersed a lot of their organizers. The point thatIwant to make is this. That it hasn't been toomany years ago when Syracuse, New York madeall of the General Electric televisions and they had14 thousand people there. Today Syracuse hasonly 7 thousand people and four to five thousandjobs are now in Portsmouth, Virginia.The Employer's concept of two-source supplier andthe necessity for a continuation of that concept hasparticularmeaning with respect to the question ofwhether the Employer will institute production of theForm V motor in Murfreesboro. It is noted that theform used to solicit signatures in February, 1974, (seeExhibit D) states as part of the heading, "We PledgeFull Support to the Department's Two Source SupplierProgram - Let's Qualify for Form V for Murfreesboro."Also, whereas the incident might be considered isolatedstanding alone,the statement attributed by employeeWitness L to his foreman, Wendell Steagell, is of somesignificance. The Employer contends that Steagell didnot make the specific remark attributed to him. How-ever, it is admitted by the Employer that Steagell toldemployees that he felt that the outcome of the electionwould be taken into account by the people who makethe final decision on the placement of Form V motorproduction.The undersigned is mindful of the fact that in theSupreme Court'sGissel17Decision, it is stated that thetest for determining whether predictions regarding po-tential changes in the business or in working conditions"must be carefully phrased on the basis of objective factto convey an employer's belief as to demonstratableprobable consequences beyond his control." It is theconclusion of the undersigned that the clear import ofthe Employer's speeches as referred to above consti-tutes not a lawful prediction, but rather, clear threatsthat a union victory would be detrimental to the futureemployment opportunities of the employees. The veryclear messageto the employees was that the Form Vmotor would not be built in the Murfreesboro plant in11NL R BvGissel PackingCo,395 U S 575 526DECISIONSOF NATIONALLABOR RELATIONS BOARDthe event of a union victory. The solicitation of pledgesin February, 1974, very clearly emphasized the need forallegianceto the two-source supplier concept and thespeeches by the Employer made it clear to the em-ployees that a vote in favor of the Union would clearlybe inconsistent with Murfreesboro being part of thetwo-source supplier concept, particularly with refer-ence to the Form V motor in that the Company hadalready established the manufacture of that motor inanother plant already represented by the I.U.E. in De-Kalb, Illinois. Similarly, I find that the Employer'sreference to the loss of employment in its union plantsand a corresponding gain of employment in non-unionplants manufacturing the same products constitutes afurther basis for setting aside the election."In summary, the content of the speeches attachedhereto as Exhibits G and H clearly have the effect ofinterfering with the employees' freedom of choice in theelection by conveying to employees the message thatunionization of the Murfreesboro plant would result inthat plant not receiving the Form V motor production,and that further adverse effects would be felt becausethe plant would no longer serve as a useful tool in theEmployer's two source supplier concept of being pairedwith another union plant of the Employer. Based on theforegoing, merit is found to this additional objection.Accordingly, it is recommended that this additionalobjection be sustained.18The Timken Company,194 NLRB 853;The Singer Company FridenDivision,199 NLRB 1195.